NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                       IN THE DISTRICT COURT OF APPEAL
                                       OF FLORIDA
                                       SECOND DISTRICT



JAMES V. SMITH, JR.,               )
                                   )
           Appellant,              )
                                   )
v.                                 )         Case No. 2D16-2728
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed October 31, 2018.

Appeal from the Circuit Court for
Hillsborough County; Michelle Sisco,
Judge.

James V. Smith, Jr., pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Jeffrey H. Siegal,
Assistant Attorney General, Tampa,
for Appellee.



PER CURIAM.

             Affirmed.




SILBERMAN, VILLANTI, and ROTHSTEIN-YOUAKIM, JJ., Concur.